Citation Nr: 0530889	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  99-11 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.  




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1961 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran entitlement to 
service connection for sleep apnea.  He subsequently 
initiated and perfected an appeal of this determination.  In 
August 2003, the veteran's claim was remanded by the Board to 
the RO for additional development.  The claim has now been 
returned to the Board.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.

2.  The veteran has presented competent evidence that his 
sleep apnea began during active military service.  


CONCLUSION OF LAW

Sleep apnea was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the Board's full grant 
of the benefit sought, no prejudice results to the veteran 
based on consideration of his appeal at this time.  

The veteran seeks service connection for sleep apnea.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2005).  As with any claim, 
when there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

In the present case, the veteran has submitted competent 
medical evidence, from both VA and private examiners, 
establishing a current diagnosis of sleep apnea.  As the 
record lacks any evidence to the contrary, the Board accepts 
the finding of a current diagnosis of sleep apnea.  Thus, the 
question before the Board is whether such a disability had 
its onset during active military service.  

In support of his claim, the veteran has submitted the May 
2002 statement of F.R., M.D., a Board Certified Sleep 
Specialist.  In his letter, Dr. R. stated that based on his 
examination of the veteran and review of his medical history, 
it was the doctor's professional opinion that the veteran's 
sleep apnea likely began during military service.  According 
to lay statements received from the veteran's wife and a 
former neighbor, the veteran developed loud snoring, fatigue, 
and other symptoms during service.  However, according to Dr. 
R., these symptoms likely would not have been recognized as 
sleep apnea in the early 1960's, when little was known 
medically about the disorder.  The Board notes that while the 
veteran is himself not qualified to offer medical opinion 
evidence, he and other lay parties are certainly competent to 
provide an account of the easily observable symptoms that he 
experienced in the past.  Hayes v. Brown, 9 Vet. App. 67, 72 
(1996); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

In April 2003, the veteran was examined by a VA physician who 
found, after examining the veteran and reviewing his VA 
medical treatment records, that he had a current diagnosis of 
sleep apnea.  The examiner also concluded it was "as likely 
as not" the veteran's sleep apnea had its onset during 
military service.  

Overall, the preponderance of the evidence indicates the 
veteran has a current diagnosis of sleep apnea which began 
during active military service.  Therefore, service 
connection for sleep apnea is warranted.  


ORDER

Service connection for sleep apnea is granted.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


